Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1 of Fig. 2A,
Species 2 of Fig. 2B,
Species 3 of Fig. 3,
Species 4 of Fig. 5,
Species 5 of Fig. 6,
Species 6 of Fig. 7,
Species 7 of Fig. 8,
Species 8 of Fig. 9, 
Species 9 of Fig. 13,
Species 10 of Fig. 14,
Species 11 of Figs. 15A-15D
Species 12 of Fig. 16,
Species 13 of Fig. 17,
Species 14 of Fig. 18,
Species 15 of Fig. 19,
Species 16 of Fig. 22,
Species 17 of Fig. 23,
Species 18 of Fig. 24,
Species 19 of Fig. 25,
Species 20 of Fig. 28,
Species 21 of Fig. 29,
Species 22 of Fig. 30,
Species 23 of Fig. 31,
Species 24 of Fig. 32,
Species 25 of Fig. 37,
Species 26 of Fig. 38,
Species 27 of Fig. 39,
Species 28 of Fig. 40,
Species 29 of Fig. 43,
Species 30 of Fig. 44,
Species 31 of Fig. 45,
Species 32 of Fig. 46,
Species 33 of Fig. 47,
Species 34 of Fig. 48,
Species 35 of Fig. 50,
Species 36 of Fig. 52,
Species 37 of Fig. 56,
Species 38 of Fig. 57,
Species 39 of Fig. 58,
Species 40 of Figs. 59A-59B,
Species 41 of Fig. 59C-59D,
Species 42 of Fig. 59E,
Species 43 of Fig. 60A-60B,
Species 44 of Fig. 60C-60D,
Species 45 of Fig. 61A,
Species 46 of Fig. 61B,
Species 47 of Fig. 61C,
Species 48 of Fig. 63A,
Species 49 of Fig. 63B,
Species 50 of Fig. 63C,
Species 51 of Figs. 64A-D,
Species 52 of Fig. 66A-D,
Species 53 of Fig. 67A,
Species 54 of Fig. 67B,
Species 55 of Fig. 67C,
Species 56 of Fig. 67D,
Species 57 of Fig. 67E,
Species 58 of Fig. 67F,
Species 59 of Fig. 68,
Species 60 of Fig. 72,
Species 61 of Fig. 73,
Species 62 of Fig. 74,
Species 63 of Fig. 75,
Species 64 of Fig. 76,
Species 65 of Fig. 77, 
Species 66 of Fig. 78,
Species 67 of Figs 79-80,
Species 68 of Figs. 85A-D,
Species 69 of Figs. 86A-87E,
Species 70 of Figs. 102A-103D
The species are independent or distinct because each appears to disclose a separate pump structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are known to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The excessive number of disclosed species places a large burden upon the examiner to determine the intended scope of the claims as drafted.  Additionally, the large number of alternatives would require a burdensome level of separate searching, both in text searching strategies and in classification..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the extensive nature of this requirement, no attempt was made to seek an oral election.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	22 July 2022